Case 6:15-cv-01043-PGB-DCI Document 173-7 Filed 01/21/19 Page 1 of 15 PageID 3315




                                (;+,%,7G
Case 6:15-cv-01043-PGB-DCI Document 173-7 Filed 01/21/19 Page 2 of 15 PageID 3316
Case 6:15-cv-01043-PGB-DCI Document 173-7 Filed 01/21/19 Page 3 of 15 PageID 3317
Case 6:15-cv-01043-PGB-DCI Document 173-7 Filed 01/21/19 Page 4 of 15 PageID 3318
Case 6:15-cv-01043-PGB-DCI Document 173-7 Filed 01/21/19 Page 5 of 15 PageID 3319
Case 6:15-cv-01043-PGB-DCI Document 173-7 Filed 01/21/19 Page 6 of 15 PageID 3320
Case 6:15-cv-01043-PGB-DCI Document 173-7 Filed 01/21/19 Page 7 of 15 PageID 3321
Case 6:15-cv-01043-PGB-DCI Document 173-7 Filed 01/21/19 Page 8 of 15 PageID 3322
Case 6:15-cv-01043-PGB-DCI Document 173-7 Filed 01/21/19 Page 9 of 15 PageID 3323
Case 6:15-cv-01043-PGB-DCI Document 173-7 Filed 01/21/19 Page 10 of 15 PageID 3324
Case 6:15-cv-01043-PGB-DCI Document 173-7 Filed 01/21/19 Page 11 of 15 PageID 3325
Case 6:15-cv-01043-PGB-DCI Document 173-7 Filed 01/21/19 Page 12 of 15 PageID 3326
Case 6:15-cv-01043-PGB-DCI Document 173-7 Filed 01/21/19 Page 13 of 15 PageID 3327
Case 6:15-cv-01043-PGB-DCI Document 173-7 Filed 01/21/19 Page 14 of 15 PageID 3328
Case 6:15-cv-01043-PGB-DCI Document 173-7 Filed 01/21/19 Page 15 of 15 PageID 3329
